ICJ_148_WhalingAntarctic_AUS_JPN_2010-07-13_ORD_01_NA_00_FR.txt.    INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


         WHALING
     IN THE ANTARCTIC
       (AUSTRALIA v. JAPAN)


      ORDER OF 13 JULY 2010




          2010
   COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


   CHASSE À LA BALEINE
   DANS L’ANTARCTIQUE
       (AUSTRALIE c. JAPON)


  ORDONNANCE DU 13 JUILLET 2010

                        Official citation :
        Whaling in the Antarctic (Australia v. Japan),
       Order of 13 July 2010, I.C.J. Reports 2010, p. 400




                    Mode officiel de citation :
   Chasse à la baleine dans l’Antarctique (Australie c. Japon),
    ordonnance du 13 juillet 2010, C.I.J. Recueil 2010, p. 400




                                          Sales number
SN 0074-4441
BN 978-92-1-071095-4
                                          No de vente :   985

                          13 JULY 2010

                            ORDER




     WHALING
 IN THE ANTARCTIC
(AUSTRALIA v. JAPAN)




CHASSE A
       v LA BALEINE
DANS L’ANTARCTIQUE
(AUSTRALIE c. JAPON)




                       13 JUILLET 2010

                       ORDONNANCE

            COUR INTERNATIONALE DE JUSTICE

                            ANNÉE 2010                                          2010
                                                                              13 juillet
                                                                             Rôle général
                            13 juillet 2010                                    no 148



                CHASSE A
                       v LA BALEINE
                DANS L’ANTARCTIQUE
                      (AUSTRALIE c. JAPON)




                          ORDONNANCE

ésents : M. TOMKA, vice-président, faisant fonction de président en
         l’affaire ; M. OWADA, président de la Cour ; MM. KOROMA,
         AL-KHASAWNEH, BUERGENTHAL, SIMMA, ABRAHAM, KEITH,
         SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRIN-
         DADE, YUSUF, GREENWOOD, juges ; M. COUVREUR, greffier.



La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,
Vu l’article 48 du Statut de la Cour et les articles 13, paragraphe 1, 31,
, 45, paragraphe 1, 48 et 49 de son Règlement,
Vu la requête enregistrée au Greffe de la Cour le 31 mai 2010, par
quelle l’Australie a introduit une instance contre le Japon au sujet d’un
 férend concernant
  « la poursuite par le Japon de l’exécution d’un vaste programme de
  chasse à la baleine dans le cadre de la deuxième phase du programme
  japonais de recherche scientifique sur les baleines en vertu d’un per-
  mis spécial dans l’Antarctique (« JARPA II »), en violation des obli-
  gations contractées par cet Etat aux termes de la convention interna-
  tionale pour la réglementation de la chasse à la baleine (« ICRW »),
  ainsi que d’autres obligations internationales relatives à la préserva-
  tion des mammifères marins et de l’environnement marin » ;

                                                                        4

 Considérant que, le 31 mai 2010, une copie certifiée conforme de la
quête a été transmise au Japon ;
 Considérant que, le 31 mai 2010, l’Australie a notifié à la Cour la
signation de M. William McFadyen Campbell comme agent et celle
  S. Exc. Mme Lydia Elisabeth Morton comme coagent ; et que,
 10 juin 2010, le Japon a notifié à la Cour la désignation de M. Koji
 uruoka comme agent et celle de S. Exc. M. Minoru Shibuya comme
agent ;
 Considérant que, au cours d’une réunion que le vice-président de la
our, faisant fonction de président en l’affaire, a tenue avec les représen-
nts des Parties le 9 juillet 2010, ceux-ci ont indiqué qu’ils étaient par-
nus à un accord tendant à ce que les Parties disposent chacune d’une
riode de dix mois, à compter du jour de ladite réunion, pour la prépa-
 ion de leurs écritures respectives ;
 Compte tenu de l’accord des Parties,
Fixe comme suit les dates d’expiration des délais pour le dépôt des
èces de la procédure écrite :
Pour le mémoire de l’Australie, le 9 mai 2011 ;
Pour le contre-mémoire du Japon, le 9 mars 2012 ;
Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
ix, à La Haye, le treize juillet deux mille dix, en trois exemplaires, dont
n restera déposé aux archives de la Cour et les autres seront transmis
pectivement au Gouvernement de l’Australie et au Gouvernement du
pon.

                                                    Le vice-président,
                                              (Signé) Peter TOMKA.
                                                       Le greffier,
                                          (Signé) Philippe COUVREUR.




                                                                           5

